UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2012 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. 1 Attached is an English translation of the letter dated March 1, 2012 filed with the Superintendencia del Mercado de Valores – SMV, by virtue of which Cementos Pacasmayo S.A.A. (the “Company”) reported the exercise of the option to purchase additional American Depositary Shares of the Company by J.P. Morgan Securities LLC in accordance with the terms of the Underwriting Agreement between the Company and J.P. Morgan Securities LLC (acting as representative of the underwriters) dated February 7th, 2012. 2 Calle La Colonia N° 150, Urb. El Vivero - Santiago de Surco Telf: 317-6000 Lima, March 1, 2012 GL- [•]/2012 Messrs. SUPERINTENDENCIA DEL MERCADO DE VALORES – SMV Ladies and Gentleman: Pursuant to Article 28 of the Securities Market Law and CONASEV Resolution Nº 107-2002-EF-94.10, we hereby comply to inform, as a Relevant Matter, the following: Pursuant to the Underwriting Agreement entered into between the Company and J.P. Morgan Securities LLC (“J.P. Morgan”), as representative of the underwriters, the Company has received written notice from J.P. Morgan pursuant to which they have exercised their right to acquire an aggregate of 2,296,800 additional American Depositary Shares (“ADSs”) representing an aggregate of 11,484,000 common shares of the Company, and informed the Company that they will not exercise any remaining rights they may have to purchase additional ADSs under the Underwriting
